Citation Nr: 1756149	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-13 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an April 2010 rating decision that awarded service connection and assigned a rating of 30 percent for hypertensive heart disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from August 1977 to March 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in a March 2017 video conference hearing.  


FINDING OF FACT

The Veteran's motion alleging CUE in the April 2010 rating decision awarding service connection for hypertensive heart disease and assigning a 30 percent rating concern how the evidence was weighed and does not demonstrate that the correct facts, as they were known at that time, were not before the adjudicator or that the statutory or regulatory provisions extant at the time were incorrectly applied, resulting in an outcome-determinative error.  


CONCLUSION OF LAW

The pleading requirements for a motion to revise a rating decision based on CUE have not been met, and the motion must be dismissed without prejudice to refilling.  
38 U.S.C. §§ 5109A, 7105 (2012); 38 C.F.R. § 3.105 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2010 rating decision, the Veteran was, in part, awarded service connection for hypertensive heart disease, rated 30 percent disabling, effective, January 5, 2010 (the date of claim).  The Veteran did not initiate an appeal after being sent notice of the April 2010 rating decision, and no pertinent evidence was received during the appeal period.  Therefore, the April 2010 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b).  

Once a decision becomes final, the only way that such a decision can be revised is if it contains CUE.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (holding that any other result would vitiate the rule of finality). 

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000).  For CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

The error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).  A manifest change in the outcome of an adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset.  King v. Shinseki, 26 Vet. App. 433, 441 (2014).  Failure to consider a fact (e.g., a medical opinion) is clear and unmistakable error if it is found that the evidence of record would have been so unequivocal that the outcome would undoubtedly be different had the RO considered the fact.  Id.  A manifest change is not, for example, whether the RO would have been required to send a medical report back for clarification.  Id.  The standard is not whether it is reasonable to conclude that the outcome would have been different.  Id. at 442. 

The United States Court of Appeals for Veterans Claims (Court) has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313-14.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Revision of a final Board or regional office decision is an extraordinary event.  King, 26 Vet. App. at 442. 

In short, a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

In this case, the Board must find the Veteran has not pled a valid CUE motion regarding the prior decision of April 2010, that is in accord with the pleading requirements of 38 C.F.R. § 20.1404.  The Veteran has, in essence, provided contentions to the effect that the April 2010 rating decision did not award the proper disability rating (60 percent) based on a January 29, 2009 VA medical treatment record.  Specifically, the Veteran asserts that the January 29, 2009 VA medical treatment record included a stress test that revealed his metabolic equivalent (MET) was 4.8, consistent with a 60 percent rating under 38 C.F.R. § 4.104, Diagnostic Code 7007.  

In regards to the January 29, 2009 VA medical treatment record in question, the Board notes that the record does reveal METs of 4.8 during a stress test.  However, the record also noted that the left ventricle was normal in size at stress and at rest.  There was normal myocardial perfusion and thickening.  The calculated left ventricular ejection fraction was 64 percent.  The only clinical symptom during stress test was shortness of air.  The physician found that there was a normal myocardial perfusion stress test.  Notably, the METs of 4.8 were also not attributed to any cardiovascular disorder.  Such is critical in this case, as the earliest diagnosis of hypertensive heart disease was on February 9, 2010 VA examination.  Under 38 C.F.R. § 4.104, Diagnostic Code 7007, a 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Hence, while the Veteran is correct in that a workload 4.8 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, would reflect a rating of 60 percent for his service-connected hypertensive heart disease, the workload of 4.8 METs found in the January 29, 2009 VA treatment record was not attributed to a cardiovascular disorder, let alone hypertensive heart disease for which he was awarded service connection in the April 2010 rating decision, hypertensive heart disease itself was not diagnosed until February 9, 2010 VA examination, and the stress test in the January 29, 2009 VA treatment record was interpreted as being normal.  

The Veteran's argument, in essence, concerns disagreement with how VA evaluated the facts in his case, which as noted above is inadequate to raise the claim of clear and unmistakable error.  Accordingly, the case must be dismissed for failure to meet pleading requirements, without prejudice to refiling.  See 38 C.F.R. § 20.1404(b).

The Board also notes that at the March 2017 video conference hearing, the Veteran testified that someone with VA told him he should have received a 60 percent rating instead of a 30 percent rating at the time of the April 2010 rating decision based on the evidence of record.  To the extent the Veteran was maybe given erroneous advice by a government employee, "detrimental reliance," however, is a theory in equity, akin to the "estoppels" theory cited in McTighe v. Brown, 7 Vet. App. 29, 30-31 (1994), and the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C. § 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  




ORDER

The motion alleging CUE in an April 2010 rating decision is dismissed without prejudice to refilling.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


